McInturff, J.
Does substantial compliance satisfy the statute governing service of process on an agent appointed to accept service on behalf of a foreign corporation doing business in Washington? We hold it does.
On August 23, 1978, Harry Reiner was injured while working as a pipefitter at the Hanford Project. He commenced a personal injury action against several defendants, *332including Burns & Roe, Inc. (a foreign corporation).
On August 19, 1981, a process server took a copy of the summons and complaint to the home of Charles Robinson, an employee of Burns & Roe.1 Mrs. Robinson answered the door and was asked if this was the residence of Charles Robinson. Mrs. Robinson replied affirmatively, the server handed her the summons and complaint and left. Mrs. Robinson accepted the papers and took them to her husband who was downstairs watching television. Mr. Robinson states his wife gave the papers to him.
The trial court granted Burns & Roe's motion to dismiss for lack of proper service.
The controlling statute is RCW 4.28.080(10), which provides:
The summons shall be served by delivering a copy thereof, as follows:
(10) If the suit be against a foreign corporation or nonresident joint stock company, partnership or association doing business within this state, to any agent, cashier or secretary thereof.
 The issue is whether this statute requires strict compliance or whether substantial compliance is sufficient. Substantial compliance has been held to satisfy the "spirit" of procedural requirements. Fisher Bros. Corp. v. Des Moines Sewer Dist., 97 Wn.2d 227, 230, 643 P.2d 436 (1982); see, e.g., Weeks v. Chief of Wash. State Patrol, 96 Wn.2d 893, 639 P.2d 732 (1982); Zesbaugh, Inc. v. General Steel Fabricating, Inc., 95 Wn.2d 600, 627 P.2d 1321 (1981); First Fed. Sav. & Loan Ass'n v. Ekanger, 93 Wn.2d 777, 613 P.2d 129 (1980). More importantly, the doctrine of substantial compliance has been recently expanded to a jurisdictional statute. In re Saltis, 94 Wn.2d 889, 621 P.2d 716 (1980).
We hold substantial compliance satisfies RCW 4.28-.080(10) provided (1) the purpose of the statute is not *333defeated and (2) the opposing party is not prejudiced. See Fisher Bros. Corp. v. Des Moines Sewer Dist., supra at 230-31.
First, the purpose of serving notice is to advise a party his person or property is in jeopardy. Watson v. Washington Preferred Life Ins. Co., 81 Wn.2d 403, 408, 502 P.2d 1016 (1972); Ware v. Phillips, 77 Wn.2d 879, 882, 468 P.2d 444 (1970). As a foreign corporation doing business in this state, Burns & Roe was required to designate a registered agent upon whom process may be served. RCW 23A.32.080;2 RCW 23A.32.100.3 This mandate was satisfied by designating Charles Robinson. Thus, service of process upon Mr. Robinson was deemed effective service upon Burns & Roe. The purpose underlying the requirement of service of process upon Mr. Robinson, as designated agent, is to assure that Burns & Roe would be advised to appear and answer the complaint and that its failure to answer could result in judgment being taken against it.
Here, the process server delivered the summons and complaint to Mrs. Robinson. She accepted them and gave them to her husband. Mr. Robinson admits he received those papers. No one has challenged this fact. The purpose of the statute is to ensure that Burns & Roe's designated agent is informed it is being sued. This purpose was satisfied.
The second test addresses the question of prejudice. *334Here, Burns & Roe would not be prejudiced by the application of substantial compliance. Upon Mrs. Robinson's delivery of the summons to her husband, Burns & Roe was in the same position it would have been had service been personally made upon Mr. Robinson. He was informed of an action against Burns & Roe which necessitated presumed duties on his part for the benefit of his employer.
Thus, the service of process on Mrs. Robinson, coupled with Mr. Robinson's admission of actual receipt, satisfies RCW 4.28.080(10). The purpose of the statute has been met and Burns & Roe has not been prejudiced.
In addition to substantially complying, Mr. Reiner actually complied with RCW 4.28.080(10). The statute requires the summons be served by delivering a copy thereof to the corporate agent. A copy of the summons was delivered to Mr. Robinson, Burns & Roe's corporate agent. This was admitted. Although delivery was made by Mrs. Robinson rather than the process server, the fact remains a copy was delivered to and received by Mr. Robinson. This is not a case of mere actual notice, i.e., where the defendant somehow heard about the lawsuit, see Meadowdale Neighborhood Comm. v. Edmonds, 27 Wn. App. 261, 267-68, 616 P.2d 1257 (1980); Thayer v. Edmonds, 8 Wn. App. 36, 40, 503 P.2d 1110 (1972), it is a case where there was actual delivery and admitted receipt of the summons and complaint. We cannot close our eyes to the fact of actual receipt and the acknowledgment of that receipt. Our conclusion is supported by the trend of our Supreme Court to look at facts as they exist, not in a vacuum restrained by technicalities. See In re Saltis, supra.
What happens if RCW 4.28.080(10) is strictly construed and this trial court is affirmed?4 Mr. Reiner must either refile his action, which is a waste of time and money, or, *335what is more likely, he will never be able to have his claim adjudicated because the statute of limitation has run. Burns & Roe will have avoided a lawsuit because a process server failed to insist upon personally placing the papers in Mr. Robinson's hands. Despite the teachings of Astraea, the blindfolded goddess of justice seen holding scales and a sword, the law is not totally blind. It sees facts as they are, not from a hypertechnical perspective which prevents a citizen from having his day in court.
I am mindful of Justice Finley's comment in Curtis Lumber Co. v. Sortor, 83 Wn.2d 764, 767, 522 P.2d 822 (1974):
[T]he basic purpose of the new rules of civil procedure is to eliminate or at least to minimize technical miscarriages of justice inherent in archaic procedural concepts once characterized by Vanderbilt as "the sporting theory of justice."
Generally, procedural rules, statutes and regulations form the only basis for the orderly administration of justice. But there are instances where substantial compliance, within these parameters, is adequate protection to allow justice and truth to prevail. This is one of those instances.
The order of dismissal is reversed; the matter is remanded for a trial on the merits.
Munson, J., concurs.

Although his affidavit does not state he is the appointed agent for service of process, we will assume he is as this was not disputed.


RCW 23A.32.080 provides in part:
"Each foreign corporation authorized to transact business in this state shall have and continuously maintain in this state:
"(2) A registered agent, which agent may be either an individual resident in this state whose business office is identical with such registered office, or a domestic corporation, or a foreign corporation authorized to transact business in this state, having a business office identical with such registered office."


RCW 23A.32.100 provides in part:
"The registered agent so appointed by a foreign corporation authorized to transact business in this state shall be an agent of such corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served."


Burns & Roe relies on Faucher v. Burlington N., Inc., 24 Wn. App. 711, 603 P.2d 844 (1979) and Meadowdale Neighborhood Comm. v. Edmonds, supra. These cases are factually distinguishable and fail to reflect the current trend of allowing substantial compliance.